Citation Nr: 1520007	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-02 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a bilateral hip disability.  

5.  Entitlement to service connection for a left elbow disability.  

6.  Entitlement to service connection for a left hand disability.  

7.  Entitlement to service connection for a left arm disability, to include laceration.  

8.  Entitlement to service connection for residuals of a skull injury, to include migraine headaches.  

9.  Entitlement to service connection for a bladder disability.

10.  Entitlement to service connection for a skin disability affecting the face.  

11.  Entitlement to service connection for a right foot disability, to include pes planus.  

12.  Entitlement to a disability rating in excess of 10 percent for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions.  A February 2007 rating decision denied service connection for an acquired psychiatric disability, a back disability, a neck disability, a bilateral hip disability, a left elbow disability, a left hand disability, a left arm disability, residuals of a skull injury, a skin disability affecting the face, and a right foot disability.  The February 2007 rating decision additionally granted service connection for tinnitus and assigned an initial 10 percent evaluation.  An August 2007 rating decision, in part, denied service connection for migraine headaches and bladder dysfunction.  

This case has previously been before the Board, most recently in September 2014, when the Board remanded the case in order to provide the Veteran with a hearing.  The Veteran participated in a hearing before the undersigned in February 2015.  The Board finds that there has been effective compliance with its September 2014 remand instructions.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to any one psychiatric condition, but it should instead encompass this and any other acquired psychiatric diagnosis shown.  The issue on appeal has been recharacterized accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter of entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) was raised by the Veteran in October 2014.  As such, the Veteran's claim of entitlement to a TDIU is referred to the Agency of Original Jurisdiction (AOJ) for appropriate development and adjudication.

The issues of entitlement to service connection for a bladder disability, a skin disability affecting the face, and a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record is against a finding that the Veteran's acquired psychiatric disorder, back disability, neck disability, bilateral hip disability, left elbow disability, left hand disability, left arm disability, or residuals of a skull injury, to include migraine headaches, began during his military service, was caused by his service, had an onset within a year of his service, or has been continuous since service.

2.  The Veteran's tinnitus is evaluated as 10 percent disabling, which is the maximum authorized rating under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, back disability, neck disability, bilateral hip disability, left elbow disability, left hand disability, left arm disability, and  residuals of a skull injury, to include migraine headaches, were not incurred in or aggravated by service, and such disabilities may not be presumed to have been.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service medical records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained, to the extent available.  

The Veteran has not been afforded with a VA examination addressing the etiology of his acquired psychiatric disorder, back disability, neck disability, bilateral hip disability, left elbow disability, left hand disability, left arm disability, or residuals of a skull injury, to include migraine headaches.  No such examination is required.  Indeed, there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

As will be discussed in greater detail below, while the evidence confirms a current diagnosis with respect to each of these claimed disabilities, the evidence does not indicate that the Veteran experienced an in-service injury, event, or disease that might have resulted in the development of such a disability.  Furthermore, the Veteran has not credibly identified a relevant in-service event that gave rise to his claimed conditions; instead, the Veteran has presented only facially incredible delusions regarding thwarted in-service assassination plots against him.  The evidence of record is thus insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

In February 2015, the Veteran presented testimony before the undersigned, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran claims that he suffers from his various claimed disabilities as a result of his in service experiences.  The Board will discuss the Veteran's claims together because the claims all fail for the same reason: the evidence does not support the occurrence of an in-service event, injury, or disease.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

For certain chronic diseases set forth in 38 C.F.R. § 3.309(a), a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Certain chronic disabilities, such as arthritis and psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  The term "psychosis" includes, in pertinent part, the Veteran's diagnosed conditions of schizophrenia and delusional disorder.  Service connection for the Veteran's arthritis and acquired psychiatric disability may therefore be established presumptively or based on a continuity of symptomatology alone.

Turning to the facts in this case, the Veteran has presented a current diagnosis with respect to each of his claims.  The Veteran has been diagnosed with schizophrenia, delusional disorder, and depressive disorder not otherwise specified.  In July 2011, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  In October 2006, the Veteran was diagnosed with degenerative joint disease of the cervical spine.  In September 2011, the Veteran was diagnosed with degenerative joint disease of the bilateral hips.  In October 2006, the Veteran was diagnosed with a strain of the bilateral elbows.  Also in October 2006, the Veteran was diagnosed with neuropathy affecting the left arm and hand secondary to the Veteran's cervical spine disability.  The Veteran has been diagnosed with migraine headaches a number of times throughout the appeal.  Thus, the Veteran has presented a current disability with respect to each of his claims, and the first Hickson element is satisfied.  

With regard to the second Hickson element, an in-service event, injury, or disease, the Board has closely reviewed the Veteran's service treatment and personnel records for any suggestion that he received an in-service injury, diagnosis, or treatment relating to any of his claimed disabilities being denied by this decision.  July 1984, August 1984, November 1984, and April 1987 Reports of Medical Examination make no references to the Veteran having experienced psychiatric symptoms, relevant orthopedic symptoms, or neurologic symptoms.  Similarly, in July 1984 and August 1984 Reports of Medical History, the Veteran denied experiencing depression, excessive worry, or nervous trouble of any sort.  The Veteran denied experiencing recurrent back pain, head injury, swollen or painful joints, frequent or severe headache, broken bones, arthritis, rheumatism, bursitis, bone, joint, or other deformity, or painful elbows.  The Veteran denied having received treatment for a mental condition or having any illness or injury other than those already noted.  The Veteran's service treatment and personnel records otherwise contain no suggestion that he ever received any in-service treatment relating to the disabilities being denied herein.  

With regard to the Veteran's own claims regarding his in-service experiences, the Board must note that the Veteran's mental illness has resulted in beliefs that clinicians have consistently characterized as grandiose, paranoid, and delusional.  Consistent with the observations of the Veteran's clinicians, the Veteran has, throughout the period on appeal, presented accounts of facially incredible in-service events that largely focus on the Veteran incurring injuries as the result of in-service assassination attempts.

For example, in April 2005, A.S., who identified himself as a veteran who served from October 1996 to November 2004, indicated that he "heard numerous legendary stories" about the Veteran that were "verified by other credible Special Forces soldiers".  A.S. heard that the Veteran suffered an "acute head injury at the hands of [C.S.] who intentionally, without provocation struck [the Veteran] with a sharp metal weapon, causing a large gaping hole."  The Board places no probative weight on the account of A.S., which is remarkably similar in tone to the Veteran's own writings, because it is based solely on the "legend" of the Veteran's service, and not on A.S.'s own observations.

In August 2006, the Veteran stated that he suffered a skull fracture after John Doe struck him in the front of the skull with a pistol.

In November 2010, the Veteran stated that in July 1986, D.S., after being ordered to assassinate the Veteran, unsuccessfully attempted to stab the Veteran in the back.  The Veteran additionally claimed that D.S. poisoned him with a muscle immobilizer and then threw the Veteran into a trailer "full of industrial strength wires and rope."  The Veteran escaped before D.S. could kill him.  In March 1987, R.R. was ordered to assassinate the Veteran, and soldiers under his command intimidated and harassed the Veteran with threats of violence.  In March 1987, D.S. again attempted to assassinate the Veteran by sabotaging the vehicle that the Veteran was riding in.  In a separate November 2010 statement, the Veteran stated that in July 1985, O.S., P., and R. either ordered the assassination of the Veteran or received orders to assassinate the Veteran.  The Veteran additionally alleged that C.S. struck the Veteran with a sharp metal object, and "Major Petreaus" [sic] shot him with a muscle immobilizer to dull the associated pain.  The Veteran alleged that in August 1984, Captain U. repeatedly stabbed, clubbed, and nearly beat the Veteran to death.  The physician who treated the Veteran for these wounds also attempted to kill the Veteran.  

In the Veteran's February 2015 hearing before the undersigned, the Veteran offered a similarly incredible account of his in-service experiences, stating that he had "problems because people were trying to kill me all the time because of some information [the Veteran] had."  The Veteran alleged that David Petraeus was "behind this" scheme.  

The Veteran's statements involving numerous assassination plots against him are facially unbelievable, and the Board places no probative weight on them.  Furthermore, even disregarding the Veteran's diagnosed delusional disorder, the Board has closely reviewed the Veteran's service treatment records and personnel records for any suggestion that the Veteran experienced events even vaguely resembling those that he has described.  The Veteran's service records, which include the Veteran's denial of treatment for symptoms such as head injury, simply contradict the Veteran's current account of his history.  Thus, without a credible in-service injury, event, or disease, the Board finds that the second Hickson element is not met, and the Veteran's claims for service connection fail on this basis.  

The Board similarly finds that the evidence does not support a finding that service connection is warranted on a presumptive basis or based on a continuity of symptomatology.  

With regard to the Veteran's diagnoses of arthritis of the back, neck, and bilateral hips, such diagnoses were rendered almost 20 years following the Veteran's separation from active duty service.  The first evidence of orthopedic treatment was rendered by F.C., a private chiropractor, in 2003 following a motor vehicle accident.  These records did not note the presence of arthritis and generally described the Veteran's neck and back injuries as "acute" following injury, such as a June 2003 motor vehicle accident and being pushed by another person in August 2004.  These treatment records are inconsistent with the Veteran's assertions that he suffered from continuous symptoms of arthritic joints since active duty service.

With regard to the Veteran's diagnosed psychoses, in a June 2007 mental status examination performed in association with the Veteran's claim for SSA benefits, the Veteran reported that he was first diagnosed with acquired psychiatric disabilities in 1994 and was not then receiving any psychotherapy.  The Veteran first sought out psychiatric treatment from VA in August 2007, at which time the Veteran reported having no significant past psychiatric history.  The Veteran reported that he had "one or two" outpatient psychiatric visits in 1994, with no other psychiatric treatment since that time.  In October 2014, Dr. M.L, the Veteran's treating physician, stated that the Veteran reported that he was suffering from his current mental illness during the time that he was active duty service.  

Upon review of this evidence, the Board finds that the weight of the evidence does not support a finding that the Veteran suffered from continuous symptoms of arthritis or psychosis since service.  By the Veteran's own account, he first sought out psychiatric treatment on a limited basis in 1994, some seven years following his separation from active duty service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Though Dr. M.L. stated in October 2014 that the Veteran self-reported that he had experienced symptoms of mental illness continually since service, the Board places relatively little weight in this self-report given his contrary reports to separate clinicians in June 2007 and August 2007, as well as his denials on his separation physical in 1987, and the fact that he was found psychiatrically normal at separation.

Likewise, at an October 2006 VA examination, the Veteran reported that his left hand, hip, elbow, back, neck, and headache conditions had existed since the 1980s (1981-87 time frame).  However, there was no support for such contentions in the Veteran's service treatment records despite a number of physical examinations during that time frame.  Given the Veteran is found to be totally incredible in his presentation, his statements alone are not found to support a grant of service connection for any of those disabilities, or to establish in service occurrence of the disabilities.

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that a psychosis was not shown within one year following separation from service or for many years after service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the Veteran's psychiatric disabilities were not incurred in or aggravated by service, and his claim is denied.  Similarly, his orthopedic claims for service connection for back, neck, elbow, hip, left arm/hand, and headaches are denied. 

With regard to the laceration on the Veteran's arm, service treatment records show that the Veteran entered military service with a pre-existing laceration/ scar on his left arm.  It is unclear when the actual injury occurred, but it is clear that it did occurred prior to the Veteran's time on active duty.  While it may have occurred during a period in which the Veteran was participating in ROTC, there is no suggestion in the claims file to suggest that it occurred as a part of ROTC training or ordered duty. 

According to 38 C.F.R. § 3.6(c)(4), duty performed by a senior ROTC program member, when ordered to such duty under 10 U.S.C.A. Chapter 103, will be considered active duty for training (ACDUTRA). Other ROTC training can be considered as inactive duty for training (IDT), if verified by IDT pay records. According to 38 C.F.R. § 3.6(d)(3), training other than ACDUTRA performed by a member, or an applicant for membership in the Senior ROTC, when ordered to such duty under 10 U.S.C.A. Chapter 103, shall be considered IDT. But, according to 38 C.F.R. § 3.6 (d)(4)(ii), IDT does not include attendance at an educational institution in an inactive status.

Here, the Veteran's scar was clearly of record prior to 1984 as it is shown on physical examinations prior to that date.  The Veteran was asked about the scar at his Board hearing, but he indicated that it was the result of his sister trying to assassinate him.

Because the condition preexisted the Veteran's enlistment into active duty, he would be required to show that it was aggravated during his time on active duty.  This has not been done.  The objective medical evidence fails to establish aggravation.  There was no evidence showing your military service had aggravated this pre- existing injury or scar.

In statements submitted by the Veteran, he asserted that a Lt. Colonel had been ordered to cut his arm, and that her life had been threatened if she did not
do this.  However, this constitutes another case of what appears to be grandiose ideation and conflicts directly with the Veteran's hearing testimony.  As such, no weight is afforded to the Veteran's statements.  Accordingly, service connection is not warranted for the Veteran's left arm scar, because it was not established by the objective medical evidence that the scar was aggravated by his military service.

Increased Rating for Tinnitus

The Veteran contends that his service-connected tinnitus is more severely disabling than the currently-assigned 10 percent evaluation.

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent evaluation may be assigned for recurrent tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2014).  The Veteran is currently in receipt of the maximum 10 percent evaluation of his tinnitus.  A schedular rating in excess of 10 percent for the Veteran's tinnitus must therefore be denied as a matter of law.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate; the Veteran is in receipt of the maximum schedular evaluation for tinnitus.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the 10 percent evaluation for his level of impairment.  In other words, he does not have, and has not reported, any symptoms from his service-connected tinnitus that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  The Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Service connection for an acquired psychiatric disability is denied.

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a left elbow disability is denied.

Service connection for a left hand disability is denied.

Service connection for a left arm disability, including laceration, is denied.

Service connection for residuals of a skull injury, to include migraine headaches, is denied.

A disability rating in excess of 10 percent for tinnitus is denied.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a bladder disability, the Veteran received treatment in August 1986 for urinary frequency of unknown etiology.  The Veteran has been treated for urinary frequency during the period on appeal, for example in September 2011, and he contends that his current urinary frequency is related to his in-service complaints.  The Veteran complained of urinary pain in April 2007, and he contended that this urinary pain had persisted for 26 years.  The Veteran has not been afforded with an examination addressing the relationship, if any, between his current urinary symptoms and his in-service complaint, and he should be provided with such an examination.

With respect to the Veteran's claim of entitlement to service connection for a dermatological disability affecting the face, the Board observes that in March 1985, the Veteran had a small inclusion epidermal cyst or lipoma removed from the posterior aspect of his lower humerus.  The Veteran has received two VA examinations addressing this disability.  In a October 2006 examination, the Veteran was diagnosed with pseudofolliculitis barbae, and the examiner did not offer an opinion regarding the relationship of this condition, if any, to his in-service lipoma or cyst condition.  In a September 2012 examination, the Veteran was diagnosed with facial cysts and resulting scars, and the examiner found that this disability was related to service because it was "the same condition [the Veteran] was treated for in 1985."

The Board finds that the examiner's assessment is not consistent with other evidence of record.  Records from the Veteran's treating dermatologist do not state that the Veteran suffers from the "same" lipomas or inclusion cysts of the face as he did in service.  Instead, the Veteran's VA treatment records, consistent with the finding of the October 2006 examiner, diagnose the Veteran with pseudofolliculitis barbae with sinus tract formation, which the Veteran did not display in service.  Thus, while the Veteran has been provided with two VA examinations, neither of these examinations is adequate to address the question of whether the Veteran's current facial dermatological disability is related to his in-service excision of a lipoma or inclusion epidermal cyst from his humerus.  In order to afford the Veteran with every possible consideration, the Veteran should be provided with an additional examination on remand to clarify whether his current dermatological symptoms are related to his service.

With respect to the Veteran's claim of entitlement to service connection for a right foot disability, the Veteran's service treatment records, for example the Veteran's July 1984 induction examination, indicate that the Veteran had mild pes planus upon entry into service.  In an October 2006 VA examination, the examiner diagnosed the Veteran with pes planus, but the examiner did not opine about the relationship, if any, between the Veteran's pes planus disability and his active duty service.  On remand, the Veteran should again be examined to determine the relationship, if any, between his pes planus disability and his active duty service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature and etiology of his claimed bladder disability, including his urinary frequency and urinary pain.  After describing the nature of the Veteran's bladder disability, the examiner should opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's bladder disability either began during or was otherwise caused by the Veteran's military service, including his in-service treatment for urinary frequency.  Why or why not?

2.  Schedule the Veteran for a VA examination with a dermatologist to determine the nature and etiology of his claimed facial dermatological disability.  After describing the nature of the Veteran's facial dermatological disability, the examiner should opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's facial dermatological disability either began during or was otherwise caused by the Veteran's military service, including his March 1985 removal of a small inclusion epidermal cyst or lipoma from the posterior aspect of his lower humerus.  Why or why not?

3.  Schedule the Veteran for a VA medical examination with an examiner of appropriate expertise to determine the nature and etiology of his right foot disability, to include pes planus.  After describing the nature of the Veteran's right foot disability, the examiner should opine as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's right foot disability was aggravated (meaning permanently worsened beyond the natural progression of the disease) by his active duty service.  Why or why not?

3.  Then, readjudicate the Veteran's claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


